Per Curiam.

This court may entertain an appeal from an order of an intermediate appellate court reversing a judgment of conviction only if sqch reversal be on thq law alone (CPL 450.90, *1012subd. 2, par. [a]; People v. Williams, 31 N Y 2d 151; People v. Sullivan, 29 N Y 2d 937, 938). In the case before us, the order explicitly recites that the reversal was “ on the law and facts ”. This determination was adhered to by the Appellate Term upon an application to have the order resettled. Accordingly, we have no alternative but to dismiss the appeal.
The appeal should be dismissed.
Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, Jones and Wachtler concur in Per Curiam opinion; Judge Breitel taking no part.
Appeal dismissed.